       Case: 1:19-cv-00738 Document #: 15 Filed: 03/29/19 Page 1 of 2 PageID #:55



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  BRUCE RUSH, as a participant in and on
  behalf of the Segerdahl Corporation
  employee stock ownership plan, and on
  behalf of a class of all others who are
  similarly situated,
                   Plaintiff,                                 Case No.: 1:19-cv-00738
  v.                                                         Judge Andrea R. Wood
                                                           Magistrate Judge Susan E. Cox
  GREATBANC TRUST COMPANY;
  MARY LEE SCHNEIDER; RICHARD
  JOUTRAS; RODNEY GOLDSTEIN;
  PETER MASON; ROBERT CRONIN;
  JOHN DOE DEFENDANTS 1-10; and
  SEGERDAHL CORP. (d/b/a SG360),
                   Defendants.

                                 NOTICE OF JOINT MOTION

        PLEASE TAKE NOTICE that on THURSDAY, APRIL 4, 2019 at 9:00 A.M. CST.,

we shall appear before the Honorable Judge Andrea R. Wood, or any judge sitting in her stead in

Courtroom 1925 of the U.S. District Court for the Northern District of Illinois, 219 South Dearborn

Street, Chicago, Illinois 60604, and shall then and there present the Parties’ JOINT MOTION

FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD & OTHER

RELIEF.

Dated: March 29, 2019                        Respectfully submitted,

                                             GREATBANC TRUST COMPANY, MARY
                                             LEE SCHNEIDER, RICHARD JOUTRAS,
                                             RODNEY GOLDSTEIN, PETER MASON,
                                             ROBERT CRONIN, PETER MASON, AND
                                             SEGERDAHL CORP. D/B/A SG360°

                                              /s/ Sarah J. Gasperini
     Case: 1:19-cv-00738 Document #: 15 Filed: 03/29/19 Page 2 of 2 PageID #:56



                                              Sarah J. Gasperini (local counsel)
                                              JACKSON LEWIS P.C.
                                              150 N. Michigan Ave., Suite 2500
                                              Chicago, Illinois 60601
                                              Tel: 312.787.4949
                                              Fax: 312.787.4995
                                              Email: Sarah.Gasperini@jacksonlewis.com

                                              Charles F. Seemann III (PHV application forthcoming)
                                              Robert W. Rachal (PHV application forthcoming)
                                              JACKSON LEWIS P.C.
                                              650 Poydras Street, Suite 1900
                                              New Orleans, Louisiana 70130
                                              Tel: 504.208.1755
                                              Fax: 504.208.1759
                                              Email: Charles.Seemann@jacksonlewis.com
                                                     Robert.Rachal@jacksonlewis.com



                                 CERTIFICATE OF SERVICE

               I, Sarah J. Gasperini, certify that on March 29, 2019, I caused the foregoing

NOTICE OF JOINT MOTION to be filed with the Court by electronic filing protocols, and that

same will therefore be electronically served upon all attorneys of record registered with the Court’s

ECF/CM system.

                                                      /s/ Sarah J. Gasperini




                                                 2
